Title: From George Washington to Francis Triplett, 3 October 1755
From: Washington, George
To: Triplett, Francis



[Alexandria, 3 October 1755]
To Mr Francis Triplett: Cadet in the Virginia Regiment.

You are hereby Ordered to Repair to all the publick Places, where you have the greatest probability of Success; and are to use your utmost Endeavours, to Enlist Men for His Majesty’s Service under my Command: and you are to observe such farther Directions as are contained in the General Instructions herewith given You: and are by no means to exceed the time appointed for your Rendezvous here. Given under my Hand at Alexandria: October the 3, 1755.

G:W.

